DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Response to Amendment
Claims 4 and 11-18 are currently pending
Claim 4 has been amended
Claims 1-3 and 5-10 have been cancelled
New claims 17 and 18 have been added
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 7/7/2022, with respect to rejection of claim(s) 1-4 and 6-16 and objection of claim(s) 4 and 11-16 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 4,
“… adapted to derive multiple bearing frequencies as a function of a shaft speed of the machine and of dimensions of multiple bearings being stored in a database, to compare the detected vibration frequency with the derived vibration frequencies and to identify the type of the bearing based on the result of the comparison.”
Claims 11-16 would also be allowable due to their dependence on claim 4.

Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 17, 
“… adapted to compare the vibration pattern with multiple vibration patterns, and wherein the identification unit is adapted to derive multiple bearing frequencies as a function of a shaft speed of the machine and of dimensions of multiple bearings being stored in a database, to compare the detected vibration frequency with the derived vibration frequencies and to identify the type of the bearing based on the result of the comparison.”

Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 18, 
“… adapted to detect one or more frequencies in a frequency domain signal representing the vibration pattern, and 4Application No.: 17/171,031 Inventor: Joakim Bergstrom et al. wherein the identification unit is adapted to derive multiple bearing frequencies as a function of a shaft speed of the machine and of dimensions of multiple bearings being stored in a database, to compare the detected vibration frequency with the derived vibration frequencies and to identify the type of the bearing based on the result of the comparison.”
Conclusion
           The prior art made of record and not relied upon is considered pertinent to the applicant.
Hedin; Lars-Olov Elis US 20140142872 is a method and a system for analyzing the condition of a rotating machine part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867